{¶ 13} I concur in the judgment of the majority. I write separately, however, to stress the importance of the trial court's distinct advantage in making factual determinations, having observed the witnesses and relevant physical evidence first hand. See State v. DeHass
(1967), 10 Ohio St.2d 230, 39 O.O.2d 366, 227 N.E.2d 212, paragraph one of the syllabus. My concurrence in this reversal is based upon the fact that the undisputed evidence supports a finding that the repair work was completed in a workmanlike manner. Accordingly, as a matter of law, the full cost of replacing the pool liner was not an appropriate award of damages. I do not, however, disagree with the sentiment expressed by the trial court that appellee is entitled to that for which he has paid. The structural integrity as well as the aesthetics of the pool lining are properly taken into account in making that determination. Upon remand, the appropriate measure of damages will be a matter within the trial court's sound discretion based upon the evidence before it.